ORDER

GAJARSA, Circuit Judge.
The court considers whether Nancy L. Fisher’s petition for review should be dismissed as untimely.
On April 15, 1999, the Merit Systems Protection Board (MSPB) issued a final order dismissing Fisher’s appeal for lack of jurisdiction. The order advised Fisher that she could seek further review of the MSPB’s decision by petitioning to this court for review within 60 days of receiving the final order. See 5 U.S.C. § 7703(b)(1). According to Fisher, she pursued her claims before the Equal Employment Opportunity Commission, which dismissed her petition on June 7, 2000. Fisher states that she subsequently filied a civil action in a Colorado district court. The district court dismissed her case on November 11, 2001. On January 14, 2002, this court received Fisher’s petition for review of the MSPB’s 1999 order. Fisher maintains that her petition is timely because she “has 60 days after the receipt of the most recent decision or order to submit” her petition for review to this court.
When the MSPB has made no determination on discrimination issues, this court has exclusive jurisdiction to review an MSPB final decision dismissing an employee’s appeal for lack of jurisdiction. Ballentine v. Merit Systems Protection Board, 738 F.2d 1244, 1246-47 (Fed.Cir. 1984); see 5 U.S.C. § 7703(b)(1). The appeal period “is statutory, mandatory, and bars the claim here.” Monzo v. Dep’t of Transp., F.A.A., 735 F.2d 1335, 1336 (Fed. Cir.1984); see 5 U.S.C. § 7703(b)(1). Therefore, Fisher’s failure to petition this court for review of the MSPB’s final decision within the statutory 60-day period precludes this court from considering the merits of her petition for review.
Accordingly,
IT IS ORDERED THAT:
(1) Fisher’s petition for review is dismissed.
(2) Each side shall bear its own costs.